Citation Nr: 0926737	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  07-32 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD), prior to October 16, 
2007. 

2.  Entitlement to a rating in excess of 50 percent for PTSD, 
since October 16, 2007. 

3.  Entitlement to a rating in excess of 10 percent for tinea 
pedis. 

4. Whether new and material evidence has been received to 
reopen a claim of 
entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 
1971. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Jackson, Mississippi.

He testified before the undersigned Veterans Law Judge in 
April 2009. A transcript of the hearing is of record.  

An April 2007 statement, appears to indicate his intent to 
file a claim for service connection for tinnitus. However, 
this issue has not been previously adjudicated by the RO.  
This issue is therefore referred to the RO for further 
consideration.  


FINDINGS OF FACT

1.  Prior to October 16, 2007, the Veteran's PTSD has been 
productive of not more than reduced reliability and 
productivity with "difficulty" in establishing and 
maintaining effective work and social relationships.

2.  Since October 16, 2007, the Veteran's PTSD has been 
productive of not more than reduced reliability and 
productivity with "difficulty" in establishing and 
maintaining effective work and social relationships.

3.  Throughout the entire time on appeal, the Veteran's skin 
disorder has been manifested by tinea pedis on no more than 
one percent of his body with the need for no more than 
topical therapy in the past 12-month period.  

4.   In an October 2001 rating decision, the RO denied a 
claim of entitlement to service connection for bilateral 
hearing loss.  The Veteran did not timely appeal and that 
decision became final.

5.   The evidence added to the record since October 2001, 
when viewed by itself or in the context of the entire record, 
is neither cumulative nor redundant and relates to an 
unestablished fact necessary to substantiate the claim.  

6.  Hearing loss was not demonstrated during service, or for 
decades thereafter; hearing loss is unrelated to active 
service. 


CONCLUSIONS OF LAW

1.  Prior to October 16, 2007, the criteria for a rating of 
50 percent rating, but no higher, for PTSD had been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 (as amended), 4.130, 
Diagnostic Code (DC) 9411 (2008).

2.  Since October 16, 2007, the criteria for a rating in 
excess of 50 percent for PTSD have not been met. 38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159 (as amended), 4.130, DC 9411 
(2008).

3.  The criteria for a rating in excess of 10 percent for 
tinea pedis have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159 (as amended), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 
4.20, 4.118, DCs 7899-7813 (2008).

4.  The October 2001 rating decision, which denied the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss, is final.  38 U.S.C.A. §§ 5103(a), 
7103(a), 7105 (West 2002 & Supp. 2009).

5.  The evidence received subsequent to the October 2001 
rating decision denying service connection for bilateral 
hearing loss is new and material and the criteria to reopen 
the claim have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 
5107(b), 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.156, 3.159 (as amended) (2008).

6.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159 (as amended), 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to each claim.  

I. Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2008). 

PTSD

At the outset, the Board notes that the Veteran is appealing 
the initial disability ratings assigned for his PTSD. As 
such, the claims require consideration of the entire time 
period involved, and contemplate staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

PTSD is evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, DC 9411.  Under this 
general rating formula, a
30 percent evaluation is warranted where the evidence 
demonstrates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational asks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

In order to be entitled to the next-higher 50 percent rating 
under DC 9411, the evidence must show occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

Service connection for PTSD was initially granted in a 
February 2007 rating decision.  In a September 2007 rating 
decision, the RO increased the Veteran's disability rating to 
30 percent.  A subsequent January 2009 rating decision, 
granted a 50 percent disability rating, effective October 16, 
2007, the date of a VA treatment visit.  Thus, the issue is 
whether the Veteran is entitled to a rating in excess of 30 
percent prior to October 16, 2007, and in excess of 50 
percent since.

In this case, the Board does not find that there has been a 
significant change in the level of the Veteran's condition 
during this appeal period.  Specifically, he has reported 
nearly identical symptoms all along.  Nothing in this record 
suggests that he became magically worse on the day of the 
October 16, 2007, VA treatment record. 

In fact, at his November 2006 VA examination, he reported 
difficulty controlling his anger and difficulty with 
concentration. At a January 2007 VA treatment visit, his 
insight was described as poor, and his judgment was describe 
as fair/poor. At another January 2007 VA treatment visit, his 
affect and mood were described as flat and depressed. A 
February 2007 VA treatment note also noted a flat and 
depressed mood and affect.

The Board finds that it is highly unlikely that the October 
2007 findings are unrelated to the Veteran's consistent 
complaints during the appeal period. As such, the condition 
has not significantly changed and a uniform evaluation is 
warranted. Accordingly, a 50 percent evaluation is warranted 
for the period prior to October 16, 2007. 

Having determined that the Veteran is entitled to a 50 
percent rating prior to October 16, 2007, the Board will 
considered whether he is entitled to a higher evaluation for 
the entire time on appeal under the criteria for evaluating 
mental disorders under 38 C.F.R. § 4.130 (2008).  

In order to be assigned the next-higher 70 percent rating, 
the evidence must show occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

After a review of the evidence of record, the Board finds 
that the evidence does not support a higher rating.  First, 
although an October 2007 VA treatment record noted references 
to some vague thoughts about wanting to die, the Veteran 
denied any suicidal or homicidal ideation.  Further, he 
denied suicidal and homicidal ideation at January 2007, March 
2007, April 2007, May 2007, June 2007, November 2007, 
December 2007, April 2008, July 2008, September 2008 VA 
treatment visits. He additionally denied suicidal or 
homicidal thoughts at his November 2006 VA examination, or 
being suicidal at his December 2008 VA examination.  
Therefore, the weight of evidence does not support a finding 
of suicidal ideation.

The evidence of record additionally does not note that the 
Veteran experiences obsessional rituals which interfere with 
routine activities.  Further, the evidence does not show that 
his speech has been intermittently illogic, obscure, or 
irrelevant.  For example, a November 2006 VA examination 
report noted that his speech had normal rate, volume and 
tone.  His thought process was described as goal directed 
without any flight of ideas or loose associations.  
Additionally, February 2007, March 2007, May 2007, June 2007, 
August 2007, October 2007, November 2007, December 2007, 
January 2008, February 2008, March 2008, April 2008, and July 
2008, VA outpatient treatment records noted speech within 
normal limits. Therefore, the evidence does not support a 70 
percent rating.

Next, the objective evidence of record also fails to 
demonstrate near-continuous panic attacks or depression.  
While the evidence shows significant anxiety and depression, 
the weight of evidence does not support a determination that 
they affect his ability to function independently.  In fact, 
his November 2006 VA examination report noted that he was 
capable of independent living and did not need any assistance 
in feeding, bathing, or clothing himself.  It was further 
noted that he got along well with his wife and went to church 
every week. 

Although he reported, at his December 2008 VA examination, 
that when he was depressed he needed his wife's encouragement 
to get dressed and had difficulty maintaining his activities 
of daily living, the Veteran continued to hold a job. This 
evidence does not support a rating in excess of 50 percent.

With respect to impaired impulse control, at his November 
2006 VA examination the Veteran reported getting angry the 
other day and beating his daughter. However, upon examination 
it was noted that his insight and judgment were intact. At a 
February 2007 VA treatment visit he denied any problems with 
physical aggression against others, and noted that although 
he had irritability and temper he usually withdrew from 
others during these times.  

At an April 2007 VA treatment visit, he reported that he had 
gotten upset with his wife and banged his head into the wall.  
He reported however, that his last episode of physical 
aggression against another person was about 10 years ago and 
directed toward his daughter. In June 2007, he discussed 
being angry and irritated but noted that he was not 
explosive.  He denied any episodes at work or at home where 
he had lost control of his temper. He reported improvement in 
his anger control at July and August 2007 VA treatment 
visits. 

At a July 2008 VA treatment visit, the Veteran indicated 
ongoing problems with irritability and acting out.  He 
reported that he was trying to use the anger management 
strategies he had learned.  At his December 2008 VA 
examination, he indicated that his conflicts at work had 
improved after having undergone anger management counseling.  
Thus, while impaired impulse control has been reported, the 
balance of evidence considering this criteria alone is not 
sufficient to warrant a higher rating.

Next, the evidence of record does not demonstrate any spatial 
disorientation. Rather, various VA outpatient treatment 
records and the December 2008 VA examination report 
consistently noted that his orientation was within normal 
limits. Additionally, the evidence of record does not 
indicate that he neglected his personal appearance or 
hygiene.  

The evidence of record reveals that the Veteran clearly has 
difficulty in maintaining effective relationships. For 
example, the November 2006 VA examiner noted that he had a 
constricted social life and that he mostly stayed at home.  
At his December 2008 VA examination, he reported that he 
mostly just liked to sit at home, and although he used to 
hunt and fish, he did not do those activities anymore.  He 
additionally reported that he no longer visited family and 
friends. He further testified at his April 2009 BVA hearing 
that he tended to isolate himself from other people and 
really had no friends. He indicated that he basically went to 
work and then came home and watched television. 

Although the Veteran exhibited difficulty in maintaining 
effective relationships, the Board notes that at his December 
2008 VA examination, he reported being married to his wife 
for 35 years.  He further indicated at an April 2008 VA 
treatment visit that he enjoyed his grandchildren who lived 
next door to him.  These findings are consistent with a 50 
percent rating ("difficulty" in establishing and 
maintaining effective relationships) but not a 70 percent 
rating (an "inability" to establish and maintain effective 
relationships).  

In concluding that a disability rating in excess of 50 
percent is not warranted here, the Board has also considered 
the Veteran's Global Assessment of Functioning (GAF) score 
assigned in his various VA outpatient treatment records and 
at his November 2006 and December 2008 VA examinations. GAF 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM IV)).  

Here, the November 2006 VA examination revealed a GAF score 
of 58, while his December 2008 VA examination revealed a GAF 
score of 55.  VA outpatient treatment records revealed the 
following scores:  January 2007 (GAF 55), June 2007 (GAF 47), 
July 2007 (GAF 47), August 2007 (GAF 49), October 2007 (GAF 
49),  November 2007 (GAF 49), December 2007 (GAF 47), January 
2008 (GAF 47), February 2008 (GAF 48), March 2008 (GAF 48), 
April 2008 (GAF 44), July 2008 (GAF 47), September 2008 (GAF 
48), October 2008 (GAF 48), and November 2008 (GAF 48). 

Therefore, the GAF scores referable to the Veteran's PTSD 
range essentially from 44 to 58. In this regard, GAF, scores 
ranging from 41-50 reflect more serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  Scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers). 

Despite the seriousness of the symptoms associated with the 
low GAF scores ranging from 44-50, a higher rating is not 
justified on this basis because the objective evidence does 
not demonstrate symptoms commensurate with the lower GAF 
scores.  Indeed, the competent evidence has not demonstrated 
suicidal ideation, severe obsessional rituals, or frequent 
shoplifting.  Furthermore, the Veteran is currently employed 
and has some social relationships. 

Thus, the lower GAF scores are not reflective as to the 
Veteran's actual disability picture as described in the 
medical records. Here, the higher GAF scores are most 
consistent with the Veteran's actual disability picture. 
Based on the above, an evaluation in excess of 50 percent is 
not warranted for any portion of the rating period on appeal. 
In reaching this conclusion, the benefit of the doubt 
doctrine has been applied where appropriate. 

Tinea Pedis

The Veteran is additionally claiming entitlement to an 
increased rating for his tinea pedis disability. Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

By a September 1971 rating decision, the RO granted service 
connection for tinea pedis and awarded a compensable 
evaluation of 10 percent, effective from June 1971.  The 
Veteran's tinea pedis has remained evaluated as 10 percent 
disabling.  

According to the applicable diagnostic codes, DC 7813 rates 
impairment resulting from dermatophytosis. This diagnostic 
code stipulates that the applicable service-connected 
disability is to be rated under the criteria of DC 7806; as 
disfigurement of the head, face, or neck (DC 7800); or as 
scars (DCs 7801, 7802, 7803, 7804, or 7805), depending upon 
the predominant disability.  38 C.F.R. § 4.118.

Accordingly, in order to obtain a rating in excess of 10 
percent for tinea pedis, the evidence must show:

*	a skin disorder of the head, face, or neck with visible 
or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or with two or three 
characteristics of disfigurement (30 percent disabling 
under DC 7800); 
*	scars, other than the head, face, or neck, that are deep 
or that cause limited motion in an area or areas 
exceeding 12 square inches (77 sq. cm.) (20 percent 
disabling under DC 7801); 
*	dermatitis or eczema that involves 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas 
affected (30 percent disabling under DC 7806); or 
*	systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 
six weeks or more, but not constantly, during the past 
12-month period (30 percent disabling under DC 7806).

After reviewing the evidence of record, the Board finds that 
the criteria for a rating in excess of 10 percent have not 
been met.

An October 2006 VA treatment record noted some dry scaliness 
in the heel areas of both of the Veteran's feet.  A November 
2006 VA examination report noted mild scaling of the border 
of both feet. Foot fungus was reported at a March 2007 VA 
treatment visit. Upon VA examination in November 2008, he 
reported scaling with itching on his feet. The examiner noted 
no inflammation, scarring or disfigurement.   

Clearly, there was no indication that the Veteran's skin 
disability affects his head, face, or neck.  Therefore, the 
Board finds that an increased disability rating pursuant to 
DC 7800 is not warranted.  

Moreover, relevant evidence does not demonstrate scars, other 
than the head, face, or neck, that are deep or that cause 
limited motion in an area or areas exceeding 12 square 
inches.  Thus, a 20 percent is not warranted under DC 7801.

Next, the Board finds that the Veteran's skin disability does 
not involve 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected.  According to the November 
2006 VA examination, the body surface affected in total was 
approximately 1 percent, while the exposed body surface area 
affected was 0 percent. The November 2008 VA examination 
revealed a normal skin exam with 0 percent of the entire body 
surface affected, and 0 percent of exposed body surface area 
affected.  

The Veteran testified at his April 2009 BVA hearing that his 
condition seemed to flare up in the fall.  The Board notes 
that his most recent VA examination occurred during this time 
frame. Based on the evidence above, a rating in excess of 10 
percent is not warranted under this provision.

Further, the evidence does not demonstrate the need for 
systemic therapy, such as the use of corticosteroids or other 
immunosuppressive drugs, for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  
At his November 2006 VA examination, the Veteran reported the 
use of creams and ointments on his feet.  He was prescribed a 
topical cream to apply to his feet externally two times a 
day, at a March 2007 VA treatment visit.  At his November 
2008 VA examination, he reported the use of creams for his 
skin condition. Importantly, such creams are not "systemic 
therapy," but, rather, are topical (local) in nature.  
	
At his April 2009 BVA hearing, the Veteran testified that he 
had never been given steroids or pills to treat his skin 
disability.  In this case, the evidence does not demonstrate 
that systemic therapy, such as the use of oral or intravenous 
medications, was required to treat the condition.  Therefore, 
the Board finds that an increased rating pursuant to DC 7806 
is not warranted.

The Board additionally notes that, while the claim was on 
appeal, the applicable rating criteria for skin disorders, 38 
C.F.R. § 4.118, were revised effective October 23, 2008.  See 
73 Fed. Reg. 54,710 (Sept. 23, 2008).  However, as set forth 
in the Federal Register, the revised criteria apply to all 
applications for benefits received by VA on or after the 
effective date of October 23, 2008.  Because the Veteran's 
claim was received prior to October 23, 2008, the revised 
criteria are not for application in this case.  

In conclusion, the Board finds that the Veteran's bilateral 
tinea pedis has not manifested symptomatology that more 
nearly approximates the criteria required for a rating in 
excess of 10 percent at any time during the appeal period.  

The Board has further considered whether referral under the 
provisions of 38 C.F.R. § 3.321(b)(1)(2008) is warranted.  
The Veteran indicated at his December 2008 VA examination 
that he was currently working doing sheet metal work. He 
reported irritability, depression and difficulty with 
concentration which caused him to lose up to 12 to 15 hours 
of efficient work time in a 40 hour work week.  He stated 
that he was calling in approximately one to two days a week 
and not going to work.

At his April 2009 BVA hearing, he testified that he missed 
about 5 days of work per month because of sleep loss, 
nightmares, and lack of motivation.  While the Veteran has 
missed some work because of his psychiatric symptoms, the 
evidence above does not demonstrate marked interference with 
his over-all employment capabilities. 

Moreover, the evidence does not demonstrate that his PTSD has 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedule standards utilized to evaluate the severity of his 
disability.  In fact, at his December 2008 VA examination, he 
stated that he had not been hospitalized in the past two 
years and had never been hospitalized in a psychiatric 
facility. 

With respect to his skin disability claim, at his November 
2008 VA examination, the Veteran denied being incapacitated 
at any time because of his skin condition, and stated that it 
did not impact his employment as a sheet metal worker. Hence, 
referral for consideration of an extra-schedular evaluation 
is not warranted.  As the preponderance of the evidence is 
against both claims, the benefit of the doubt rule is not 
applicable.



II.  New and Material - Bilateral Hearing Loss

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the Veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence.  Justus v. Principi, 3 Vet. App. 
510 (1992).  However, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under § 5108.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a) (2008).

Historically, the Veteran filed a claim of entitlement to 
service connection for  bilateral hearing loss in June 2001.  
This claim was denied in an October 2001 rating decision.  He 
did not timely appeal and this issue became final.  He once 
again filed to reopen once again filed to reopen his claim of 
entitlement to service connection for bilateral hearing loss 
in October 2006.  In March 2007, the RO reopened the claim, 
but denied it on the merits.  He appealed.

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

The evidence of record at the time of the October 2001 rating 
decision included service treatment records, a private 
treatment record, and a VA opinion.  The RO denied the claim, 
stating that the Veteran's service treatment records were 
negative for diagnosis of hearing loss and there was no 
evidence that hearing loss was diagnosed within the required 
presumptive period following discharge from service.  

In October 2006, the Veteran filed the current claim.  The 
evidence added to the record, since the October 2001 rating 
decision, includes VA treatment records, a February 2007 VA 
examination, and an April 2009 private medical opinion. 

Specifically, the Board finds that the February 2007 VA 
examination and April 2009 private medical opinion are 
sufficient to reopen the claim. Indeed, this evidence was not 
previously before the RO and is not cumulative or redundant 
of evidence associated with the claims file at the time of 
the October 2001 decision.  

Most significantly, the Board finds that the April 1998 VA 
examination, which the RO relied on when they denied his 
claim in October 2001, may not have belonged to the Veteran. 
A review of the April 1998 VA examination indicates that the 
date of birth on the examination report does not match up 
with the Veteran's actual date of birth.  Furthermore, the 
dates of service reflected on the examination report are 
slightly different from the Veteran's dates of service.  

Moreover, the identifying information on the April 1998 VA 
examination has been crossed out, thus, the Board is unable 
to determine if this examination report actually belongs to 
this particular Veteran.  Because a VA examination and 
private medical opinion belonging to the Veteran are now 
present in the file, the Board finds that the claim will be 
reopened. 



III.  Service Connection- Bilateral Hearing Loss 

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is claiming entitlement to service connection for 
bilateral hearing loss.   For VA purposes, hearing impairment 
is considered a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 CFR § 3.385 (2008).

Initially, the Board finds that a hearing loss disability for 
VA compensation purposes has been shown.  A February 2007 VA 
audiological examination report 


revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
20
75
95
LEFT
0
10
40
85
95

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 86 percent in the left ear.  
The diagnosis was severe-to-profound sensorineural hearing 
loss in his right ear at 3000 and 4000 Hz. and mild-to-
profound sensorineural hearing loss for the frequencies of 
2000, 3000, and 4000 Hz. in his left ear. 

In considering in-service incurrence, the Board initially 
notes that the service treatment records fail to demonstrate 
any complaints or treatment referable to hearing loss.  A 
separation examination completed in June 1971, just prior to 
the Veteran's discharge from active service, did not note 
hearing loss for VA purposes.  

However, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service. See 38 C.F.R. § 3.303(d) (2008).  Nevertheless, a 
review of the post-service evidence does not support the 
conclusion that any current hearing problem is causally 
related to active service for the reasons discussed below.

Following service, the medical evidence does not demonstrate 
any complaints or treatment referable to either ear until 
April 2001; almost three decades following discharge from 
active service, when the Veteran complained of hearing loss 
which he alleged had occurred while he was in the military, 
about 30 years prior.  He was diagnosed with bilateral high 
frequency hearing loss. 

The Veteran testified at his April 2009 BVA hearing that he 
had started wearing hearing aids about one year prior.  
Although he testified that he had initially spoken to the VA 
not too long after he had gotten out of service regarding his 
hearing, he never followed up with them. In this regard, 
evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board has considered the Veteran's statements that his 
bilateral hearing loss began while he was on active duty. In 
this regard, the Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Veteran contends that he was exposed to loud noises while 
in the military.  He testified at his April 2009 BVA hearing 
that in April 1970 he was exposed to an explosion.  He 
additionally indicated that he had been exposed to noise 
through gunfire, mortars, grenades, rockets, artillery, 
tanks, APC's and helicopters. He also described noise 
exposure in service at his February 2007 VA examination.   

The Board has weighed the statements of the Veteran against 
the absence of documented complaints or treatment following 
active duty discharge and finds that his more current 
recollections as to symptoms experienced in the distance 
past, made in connection with a claim for benefits as less 
probative.  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.  

Moreover, the weight of the competent evidence does not 
otherwise show that his hearing loss is causally related to 
active service.  Notably, in February 2007, a VA examiner and 
certified clinical audiologist, after reviewing the Veteran's 
claims file, determined that the Veteran's hearing loss was 
not caused by nor due to noise exposure during the military. 

The opinion was provided following an objective audiometric 
evaluation and was accompanied by a rationale consistent with 
the evidence of record.  As such, it is found to be highly 
probative.  As the April 1998 VA examination cannot be 
conclusively shown to belong to this particular Veteran, the 
Board assigns little probative value to this opinion on the 
question of service connection.

The Board notes however, that an April 2001 private medical 
report submitted by the Veteran contains an opinion 
contradictory to those made by the certified VA clinical 
audiologist in February 2007.  In his private report, the 
treating physician concluded that the Veteran's "bilaterally 
high frequency loss [is] compatible with loud noise injury. 
It is my impression at this time that this hearing loss was 
certainly probably related to the artillery fire and to the 
gunfire that he was around in World War II in the military. I 
certainly feel that this probably contributed to his hearing 
loss." 

However, the Board places less probative value on the private 
opinion.  First, there is no indication that the physician 
reviewed the Veteran's claims file.  In Elkins v. Brown, 5 
Vet. App. 474, 478 (1993), the Court rejected a medical 
opinion as "immaterial" where there was no indication that 
the physician reviewed the claimant's service treatment 
records or any other relevant documents which would have 
enabled him to form an opinion on service connection on an 
independent basis. See also Swann v. Brown, 5 Vet. App. 229 
(1993) (without a review of the claims file, an opinion as to 
etiology of an underlying disorder can be no better than the 
facts alleged by the Veteran). 

Further, the private treating physician's opinion 
inaccurately reflected that the Veteran served in World War 
II, rather than Vietnam. Moreover, his opinion is based on an 
uninterpreted audiogram.  There is also no indication of 
whether the speech discrimination scores were obtained 
pursuant to the requirements of the Maryland CNC Test.  Most 
significant, is the fact that a private physician from the 
same clinic who issued the April 2001 medical opinion, 
submitted an April 2009 follow-up statement indicating that 
although the Veteran stated that his hearing loss dates back 
to Vietnam, "I cannot make a definite determination of the 
cause of his hearing loss."

As such, in considering all opinions, the Board places more 
weight on the VA examiner's opinion and finds that it is more 
probative with respect to the Veteran's claim for hearing 
loss.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that VA may favor the opinion of one competent 
medical expert over that of another when decision makers give 
an adequate statement of reasons and bases); Guerrieri v. 
Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches . . . As is true with any 
piece of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the [Board as] 
adjudicators . . .").

In sum, the Board acknowledges that the Veteran has a current 
bilateral hearing loss.  However, given the lack of a hearing 
disorder noted in service, the absence of identified 
symptomatology for several decades after discharge, and the 
weight of competent evidence against the claim, the Board 
finds that equipoise is not shown and the benefit of the 
doubt rule does not apply.  As the weight of evidence is 
against the claim, the Board is unable to grant the benefit 
sought. 

Further, the Board has considered whether presumptive service 
connection for chronic disease is warranted in the instant 
case.  Under 38 C.F.R. § 3.309(a), other organic disease of 
the nervous system, to include sensorineural hearing loss, 
are regarded as chronic diseases.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  

As the evidence of record fails to establish any clinical 
manifestations of sensorineural hearing loss within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

With respect to all the Veteran's claims (increased rating 
and service connection), the Board has also considered his 
statements and those of his wife.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran and his wife are competent to 
report symptoms because this requires only personal knowledge 
as it comes to them through their senses.  Layno, 6 Vet. App. 
at 470.  However, hearing loss is not the type of disorder 
that  lay persons can provide competent evidence on questions 
of etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 
1355 (2009). 

As to the increased rating claims, the Board acknowledges 
their belief that his symptoms are of such severity as to 
warrant a higher rating for his PTSD and for his tinea pedis; 
however, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record. Therefore, the Board finds that the medical findings, 
which directly address the criteria under which the service-
connected disabilities are evaluated, more probative than the 
Veteran and his wife's assessment of the severity of his 
disabilities.

As to the service connection claim, the competent evidence 
has been provided by the medical personnel who have examined 
and/or treated the Veteran during the current appeal and by 
service records obtained and associated with the claims file. 
The Board attaches greater probative weight to the clinical 
findings than to their statements. See Cartright, 2 Vet. App. 
at 25.  In sum, after a careful review of the evidence of 
record, the Board finds that the benefit of the doubt rule is 
not applicable and the appeals are denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the Veteran's PTSD increased rating claims, 
he is challenging the initial evaluations following the grant 
of service connection. Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's VA 
treatment records, and he was afforded VA examinations in 
November 2006 and December 2008. The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 

With respect to the tinea pedis claim, § 5103(a) requires, at 
a minimum, that VA notify the claimant that, to substantiate 
a claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
October 2006, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  

Further, a May 2008 letter to the Veteran met the 
requirements of Vazquez-Flores.  Specifically, the May 2008 
letter notified the claimant that, to substantiate his claim, 
the medical or lay evidence must show a worsening or increase 
in severity of the disability and an effect on daily living. 
Moreover, the letter provided him with the correct diagnostic 
criteria used to evaluate a disability for VA compensation 
purposes.  

The claim was subsequently readjudicated, and a supplemental 
statement of the case was issued in January 2009.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content. 

With respect to the claim to reopen service connection for 
bilateral hearing loss, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  In this case, the Board is reopening 
the claim for hearing loss.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and need not be further considered.  

Regarding the Veteran's service connection claim for 
bilateral hearing loss, the VCAA duty to notify was satisfied 
by way of a letter sent to the Veteran in October 2006 that 
fully addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in October 2006, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records.  
Further, the Veteran submitted private treatment records.  
And he was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge in April 2009.  

Next, a specific VA medical opinion pertinent to the issue on 
appeal was obtained in February 2007.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A 50 percent rating, but no more, for PTSD, prior to October 
16, 2007, is granted, subject to the rules governing payment 
of monetary benefits.  

A rating in excess of 50 percent for PTSD, since October 16, 
2007, is denied. 

A rating in excess of 10 percent for tinea pedis is denied.

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for bilateral hearing loss is granted.  

Service connection for bilateral hearing loss is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


